        Case 2:19-cv-00213 Document 1 Filed on 08/02/19 in TXSD Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                     CORPUS CHRISTI DIVISION

     UNITED STATES OF AMERICA,                           §
                                                         §
                     Plaintiff,                          §
                                                         §
     versus                                              §      Civil Action ______________
                                                                              C-19-213

                                                         §             (CDCS: 2015A48690)
     Ruben Rangel,                                       §
                                                         §
                     Defendant.                          §


                                                  Complaint
1.      Jurisdiction. The district court has jurisdiction because the United States is a party. See

        U.S. CONST., art III, § 2, and 28 U.S.C. § 1345.

2.      Venue. The defendant resides in San Patricio County, Texas, and may be served with

        process at 103 E Janin Circle, Portland, TX 78374.

3.      The Debt. The debt owed to the United States arose through a promissory note.

        The debt on the date of the Certificate of Indebtedness was:

         A.      Current principal                                              $           2,845.79

         B.      Interest (capitalized and accrued)                             $           3,025.64

         C.      Administrative fees, costs, penalties                          $            400.00
                 (Including $400.00 Filing fee)


         D.      Attorney's fees                                                $            785.00

         E.      Balance due                                                    $           7,056.43


         F.      Prejudgment interest accrues at 8.00% per annum being $0.62 per day.


         G.      The current principal in paragraph 3 A is after credits of $2,276.22.
     Case 2:19-cv-00213 Document 1 Filed on 08/02/19 in TXSD Page 2 of 2



4.   Default. The United States has demanded that the defendant pay the indebtedness,

     and the defendant has failed to pay it.

5.   Prayer. The United States prays for judgment for:

     A.      The sums in paragraph 3, pre-judgment interest, administrative costs, and post-
             judgment interest.

     B.      Attorney's fees; and,

     C.      Other relief the court deems proper.

                                               Respectfully submitted,

                                               CERSONSKY, ROSEN & GARCÍA, P.C.


                                       By:________________________________
                                            /s/ M.H. Cersonsky
                                           M. H. Cersonsky, TBN: 04048500
                                           1770 St. James Place, Suite 150
                                           Houston, Texas 77056
                                           Telephone: (713) 600-8500
                                           Fax: (713) 600-8585

                                               Attorneys for Plaintiff
Case 2:19-cv-00213 Document 1-1 Filed on 08/02/19 in TXSD Page 1 of 1
